Citation Nr: 1815035	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-28 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from September 9, 2009 to February 22, 2017.  

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from February 22, 2017.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969, and May 1973 to May 1975.  The later period was found to be dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.  


FINDINGS OF FACT

1.  Prior to February 22, 2017, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability due to symptoms such as impairment of long-term memory, disturbances of motivation and mood, and obsessive rituals which interfere with routine activities.  

2.  After February 22, 2017, the Veteran's PTSD was productive of no more than occupational and social impairment with deficiencies in most areas as work and family relations.  

3.  The probative evidence fails to establish that the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent initial rating for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.   

The Veteran was provided with VA examinations in connection to his claim for PTSD.  Neither the Veteran, nor his representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  He was also offered an opportunity to testify at a Board hearing, which he declined.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran was granted a 30 percent rating for his PTSD, effective September 9, 2009.  His rating was increased to 70 percent as of February 22, 2017.  The Veteran has challenged the ratings assigned.

Under the Diagnostic code 9411, a 30 percent disability rating is assigned where a psychiatric disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is assigned where a psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned where a psychiatric disability causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum schedular disability rating of 100 percent is assigned where a psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

a.  Period Prior to February 22, 2017

The Veteran was initially granted a 30 percent rating for his PTSD.  

During a February 2010 VA examination, the Veteran told the examiner that his PTSD had caused and exacerbated his alcoholism.  The examiner noted that although the Veteran was easily distracted, his general appearance was appropriate, and he was cooperative.  While the Veteran's demeanor was reportedly restless and tense, his speech was spontaneous, clear, and coherent.  His affect was normal and his mood was anxious.  The Veteran was oriented to time, place, and person.  His thought process was noted to be racing and tangential.  While there were signs of ruminations and paranoid ideations, there was no indication of hallucinations or delusions.  The Veteran also denied experiencing panic attacks, or homicidal or suicidal ideations.  While he reported episodes of violence, his impulse control was reportedly fair.  In regards to his memory, he demonstrated mild impaired recent and immediate memory.  The Veteran reported feelings of detachment or estrangement of others.  He reported restricted range of affect and a sense of foreshortened future.  He also struggles with irritability, anger outbursts, hypervigilance, and exaggerated startled response, usually triggered by loud noise.  

The examiner noted that the Veteran's PTSD symptoms manifest on a daily to weekly basis, depending upon his exposure to situational stressors and overall mood.  The Veteran's symptoms appeared to have episodic fluctuations and have gradually resolved over the years.  When triggered, such episodes may last between a few minutes to hours and may sometimes require considerable time to self-soothe and calm down.  Furthermore, the examiner noted that the Veteran remained active in his AA meetings.  Regardless, the Veteran still experienced feelings of paranoia and at times, becomes increasingly anxious.  He would often times isolate himself within his house for several days.  Every night, he engaged in ritualistic behavior by 'patrolling' his own house and yard, frequently locking his doors.  His interpersonal functioning appeared to be somewhat impaired by his guarded and avoidant style of engagement.  He preferred to remain emotionally distant, even though he actively maintained the desire to become closer with those around him.  

The Veteran submitted a September 2011 statement discussing his combat experience and its effect on him.  After returning to civilian life, the Veteran struggled with alcoholism and recreational drug use.  He also had nightmares about his experience in Vietnam and became withdrawn from friends and family.  As a result of his drinking, he reported having been unable to maintain employment.  At one point, after an argument with his spouse, the Veteran armed himself and braced for a violent confrontation with unknown individuals.  His marriage has failed and now lacks familial support.  

The Board finds that the Veteran's medical treatment records, coupled with his lay statement, support his claim for a 50 percent rating for his PTSD as of the date of claim.  The Board specifically notes the Veteran's report of episodes of violence, evidenced by an occasion in which the Veteran armed himself with a shotgun after an argument with his wife.  The Veteran also engages in ritualistic behavior by patrolling his own home and locking his doors several times a night.  During his February 2010 VA examination, the Veteran also demonstrated signs of tangential thought process and short term memory impairment.  While hallucinations and delusions were not shown, the Veteran does suffer from paranoia, which may contribute to his ritualistic behaviors.  Furthermore, he has consistently asserted his detachment of friends and family.  This cumulative behavior is recognized and compensated under a 50 percent rating.  

The Board has also considered a higher disability rating prior to February 2017.  However, the Veteran does not experience symptoms associated with a 70 percent disability during this period.  The evidence does not show illogical or obscure speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal hygiene, suicidal ideations, of difficulty adapting to stressful circumstances.  While the absence of these symptoms is not always determinative, the Veteran failed to show other symptoms of similar severity, frequency, and duration.  

The Veteran is also not entitled to a 100 percent disability rating during this time period.  The evidence does indicate a total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, suicidal or homicidal ideations, grossly inappropriate behavior, and persistent delusions or hallucinations.  There is also no indication that the Veteran is a persistent danger to himself or others. 

Thus, during the period prior to February 22, 2017, an increased rating of 50 percent is warranted. 

b.  Period After February 22, 2017

By his February 2017 VA examination, the Veteran's PTSD had deteriorated and he was granted a rating increase to 70 percent by a March 2017 rating decision.  During his psychiatric evaluation, the Veteran continued to exhibit symptoms such as hypervigilance, exaggerated startled response, problems with concentration, and sleep disturbance.  He showed an inability to remember important aspects of the traumatic events and showed persistent and exaggerated negative beliefs, by stating that 'no one can be trusted,' 'the world is completely dangerous.'  His feelings of detachment/estrangement from friends and family have not improved.  He now reported experiencing suicidal ideations, impaired abstract thinking, difficulty in adapting to stressful circumstances, in addition to anxiety, suspiciousness, panic attacks occurring once a week or less, chronic sleep impairment, stereotyped speech, inability to establish and maintain effective relationship, and a depressed mood.  The examiner noted that the Veteran's attire was somewhat disheveled.  The Veteran reported to the examination with several documents in a briefcase, believing that the examiner may require them.  While the Veteran has many reported symptoms, he appeared honest and is able to earn a small amount of money by mowing his neighbors' yard.  

After review of the Veteran's new medical evidence, the Board finds that the Veteran's PTSD symptomatology most closely approximated the criteria for the 70 percent rating.  The Board acknowledges the Veteran's report of persistent nightmares, irritability, and trouble with concentration.  However, the impact of these symptoms is generally more congruent with the assigned disability rating than they would be with a higher rating during his period.  

Consideration has been given to assigning a higher disability evaluation during this period.  However, the Board does not find that the Veteran is entitled to a 100 percent disability rating because the evidence does not indicate a total occupational and social impairment.  

As an initial point, the examiner who examined the Veteran in 2017 felt his psychiatric symptomatology was most compatible with a 50 percent rating.  Second, the Veteran is simply not found to be totally socially impaired.  For example, at the 2017 VA examination, the Veteran reported that he had a friend who he was hoping to date.  It was also noted that the Veteran was active in his local Service organization.  The Board does not doubt that the Veteran's PTSD causes some social impairment, but the fact remains that a 70 percent rating contemplates an inability to establish and maintain effective relationships.  As such, the aforementioned social contacts clearly preclude the assignment of a total schedular rating. 

II.  TDIU

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16 (a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16 (a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of her service connected disabilities.  38 C.F.R. § 4.16 (b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Here, the Veteran is service connected for PTSD that is rated at 50 percent for the beginning portion of the Veteran's claim and at 70 percent thereafter.  As such, the Veteran meets the schedular rating criteria for TDIU from February 2017 but not before.

During his February 2010 VA examination for his PTSD, the Veteran told the examiner that he was not employed at that time.  After dropping out of high school during his senior year, the Veteran joined the military.  He indicated that he had attempted to obtain a GED but was unable to pass the examination.  He told the examiner that he had worked as a power line trimmer from 1989 to 1997.  He was incarcerated between 1997 and 1998.  After his release, he worked at the Union for the State of Michigan from 1998 to 2006.  Then, in 2008, he did seasonal work for Treetop Golf Course.  When inquired as to why the Veteran was currently unemployed, he stated that he was unable to obtain a Michigan Driver's License which prevents him from traveling to various job sites.  He reported two unsuccessful attempts to have his license reinstated.  He owned a lawn mower in which he uses to get to work nearby.  When asked, the Veteran replied that he did not believe that his mental disorder was the reason for his unemployment.  

In a September 2011 statement, the Veteran asserted his inability to maintain employment.  He stated that he had previously traveled to Texas where he worked as a laborer.  He was however, asked to leave by his employer due to his drinking.  When he moved to California, he worked to work as a laborer, specifically working with cement and roof shingles.  He was again fired from that position because of his drinking.  Then in 1982, he was released from a job at Disney for drinking.  Shortly after, he returned to Michigan, where he was unable to find work.  After his release from prison in 1999, the Veteran was unable to obtain a driver's license.  As a consequence, he continued to struggle to find employment.  

During his February 2017 VA examination, the examiner noted that the Veteran had not had any substantial employment or education since 2010.  He currently owed money to his garbage collectors, and had lost his house.  However, he had quit drinking and has been dedicated to AA meetings.  In a 'somewhat' better health, the Veteran was able to earn a small amount of money mowing yards in the neighborhood.  He was active in his local service organization, primarily by helping with funerals.  

Pursuant to the August 2016 remand instructions, the Veteran submitted information relating to his employment.  On his VA 21-8940 form, the Veteran listed his employment as a laborer at Treetop North, from April 2010 to August 2011, earning $900.00 per month.  His VA 21-4192 form completed by his previous supervisor indicated that the Veteran was a ski lift operator at Treetops Resort from December 2010 to February 2011, working 25 hours per week.  It was noted by the the supervisor that the Veteran had 'walked off the job,' which resulted in his termination.  

Upon consideration of the collective evidence, the Board finds that the Veteran's claim for TDIU is not warranted as the evidence does not demonstrate that the Veteran is precluded from obtaining or maintaining substantially gainful employment due to his PTSD.  The Board acknowledges that the Veteran was fired from several positions in the past due to his drinking.  However, by his own testimony, the Veteran has since stopped drinking and has been attending AA meetings.  Based on his VA 21-4192 form, the Veteran 'walked off' his employment site without explanation.  There was no suggestion that the Veteran's PTSD symptoms such as his panic attacks, thoughts of suicide, mild memory impairment, anxiety, or suspiciousness caused him to walk off from his job or that it has prevented him from sustaining gainful employment.  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disability alone is sufficient to produce unemployability.  The Board also recognizes that the Veteran is credible to report his symptoms and the effects on his activities.  Jandrea v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He is not however, competent to identify a specific level of disability according to the appropriate diagnostic code or to assess whether the symptoms preclude employment.  

Based on the reasons above, the criteria for TDIU have not been met and the Veteran's claim is denied.  


ORDER

An initial 50 percent rating for PTSD is granted as of September 9, 2009, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 70 percent for PTSD is denied.  

TDIU is denied.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


